Citation Nr: 1822666	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for psoriatic arthritis.

2. Entitlement to service connection for psoriatic arthritis, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1987 to December 1996, from January 1998 to January 2001, and from February 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In an April 2012 rating decision, the evaluation for the Veteran's residuals of left knee tibial plateau fracture was reduced from 30 to 10 percent, effective July 1, 2012.  The RO accepted a January 2014 statement on a VA Form 9 as a notice of disagreement.  In a July 2015 rating decision, the evaluation was increased from 10 to 20 percent, effective July 1, 2012.  In a statement of the case (SOC) issued that same month, the RO characterized the issue of increased rating for the left knee disability.  

In their September 2017 appellate brief, the Veteran's representative noted the Veteran appears to be confused as to whether he's claiming a disability affecting multiple joints (psoriatic arthritis) or limiting his appeal to the evaluation of his left knee.  The representative essentially argued that the issue of evaluation of the left knee disability should be addressed by the Board because the Agency of Original Jurisdiction erred in its duty to notify the Veteran of the correct regulations regarding the reduction of the rating of his left knee disability in the July 2015 SOC.  

The Board agrees that the adjudicative history noted in the July 2015 SOC was incomplete.  It included the April 2012 rating decision that first reduced the left knee rating, but did not reference a January 2012 rating decision the proposed the reduction.  Further, the laws and regulations pertinent to reductions were not included.   However, as the Veteran and his then-representative of record did not file a timely Substantive Appeal (VA Form 9 or equivalent) after the issuance of the July 2015 SOC to complete the steps necessary "perfect" his appeal of the issue of the reduction of the rating of his left knee disability, that issue is not before the Board.  

The issue of service connection for psoriatic arthritis, on the merits, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2009 rating decision denied service connection for psoriatic arthritis.

2. Evidence added to the record since the October 2009 decision provides a reasonable possibility of substantiating the claim for service connection for psoriatic arthritis.


CONCLUSIONS OF LAW

1. The October 2009 Board decision that denied service connection for psoriatic arthritis is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the October 2009 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A January 2006 rating decision denied service connection for psoriatic arthritis because there was no medical evidence the condition was diagnosed within one year of separation from service.  It was noted that the Veteran's service treatment records were unavailable.  The Veteran initiated, but did not perfect an appeal; therefore, the January 2006 rating decision became final.

An October 2009 rating decision declined to reopen the claim on the basis that new and material evidence had not been submitted.  Evidence considered at that time included updated private and VA medical treatment records, a May 2009 Gulf War examination and a portion of the Veteran's service treatment records.  As the recently submitted service treatment records are not relevant, the claim was decided as a claim to reopen, rather than reconsidered.  38 C.F.R. § 3.156 (c).  The Veteran did not appeal that determination, and new and material evidence was not received within one year of the decision. Therefore, the October 2009 rating decision became final.

Evidence received since the October 2009 decision includes updated VA and private treatment records, the Veteran's updated available National Guard service treatment records, a January 2011 letter from his VA provided Dr. C.M.G. noting only that the Veteran is being treated for psoriatic arthritis, an October 2011 VA examination for psoriatic arthritis, lay statements by the Veteran, and the Veteran's representative's September 2017 appellate brief.  The medical records related to the National Guard service are not relevant, as they are related to dental.  See 38 C.F.R. § 3.156 (c). 

In the September 2017 appellate brief, the Veteran's representative asserted that his psoriatic arthritis is aggravated by his service-connected disabilities.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim by the Board cannot be the basis to reopen the claim under 38 U.S.C.A. § 7105 (c).  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under § 5108.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

VA treatment records details complaints and treatment related to psoriatic arthritis include several references to psoriatic arthritic pain in both knees.  See for example July 2015 VA treatment records.  The Board finds that note relates to a possible connection between the Veteran's psoriatic arthritis and his service-connected left knee disabilities.  Accordingly, the Board finds that the new theory of entitlement and that evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim on a secondary basis.  Shade, 24 Vet. App. 110. 

In light of the foregoing, the Board finds that the Veteran's claim for service connection for psoriatic arthritis is reopened; however, further development is required prior to adjudication. 

ORDER

New and material evidence has been received to reopen the claim of service connection for psoriatic arthritis and to that extent only, the appeal is allowed. 


REMAND

Further development of the record is needed prior to a de novo consideration of the Veteran's claim. 

As the Veteran's claim of service connection for psoriatic arthritis has been reopened based on a new theory of entitlement on a secondary basis, a new VA examination is necessary to determine whether his psoriatic arthritis has been caused or aggravated by a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for psoriatic arthritis since December 2016.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records.

2. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his psoriatic arthritis.  The entire record, including this remand, must be provided to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion to the following:

(a) Identify all joints affected by psoriatic arthritis.  

(b) Is it at least as likely as not that the psoriatic arthritis had its onset in or is otherwise related to the Veteran's active duty service (from December 1987 to December 1996, January 1998 to January 2001 and February to September 2008)  In answering this question, the examiner should consider, and discuss as necessary, a March 2004 private treatment record that noted a history of psoriatic arthritis in the right hand that began "3 years prior."

(c) If the psoriatic arthritis is NOT related to service, it is at least as likely as not that the Veteran's psoriatic arthritis was caused or aggravated by any service-connected disability (migraine headaches, left sacroiliac joint dysfunction, residuals of a left knee tibial plateau fracture, residuals of fractured right pelvis, appendectomy, or left knee scar).  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


